Title: Presidential Proclamation, [9 August] 1809
From: Madison, James
To: 


[9 August 1809]
By the
President of the United States of America, A Proclamation.
Whereas in consequence of a communication from His Britannic Majesty’s Envoy Extraordinary and Minister Plenipotentiary, declaring that the British Orders in Council of January and November, 1807, would have been withdrawn on the tenth day of June last; and by virtue of authority given, in such event, by the eleventh section of the act of Congress entitled “An act to interdict the commercial intercourse between the United States and Great Britain and France and their dependencies and for other purposes,” I, James Madison, President of the United States, did issue my Proclamation bearing date on the nineteenth of April last, declaring that the Orders in Council aforesaid would have been so withdrawn on the said tenth day of June, after which the trade suspended by certain acts of Congress might be renewed; and whereas it is now officially made known to me that the said Orders in Council have not been withdrawn agreeably to the communication and declaration aforesai⟨d: I d⟩o hereby proclaim the same, and consequently that the trade renewable on the event of the said orders ⟨being wi⟩thdrawn, is to be considered as under the operation of the several acts by which such trade was suspended.
Given under my hand and the seal of the United States at the City of Washington the ninth day of August in the year of our Lord one thousand eight hundred and nine, and of the Independence of the said United States the thirty-fourth.
(Signed)   James Madison.
By the President,
R. Smith, Secretary of State.
